Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 1 of 15 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff, and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                                    :
  NANSI GIRGIS, on behalf of herself and all others :
  similarly situated,                               :
                                                    :
                      Plaintiff,                    : Civil Action No.
                                                    :
  vs.                                               : CLASS ACTION COMPLAINT AND
                                                    : JURY TRIAL DEMAND
  MERCANTLE ADJUSTMENT BUREAU, LLC, :
                                                    :
                      Defendant.                    :
                                                    :
                                                    :
  –––––––––––––––––––––––––––––––––––––––– X




         Plaintiff NANSI GIRGIS (hereinafter “Plaintiff”), on behalf of herself and all

  others similarly situated, by and through his undersigned attorney, alleges against the

  above-named Defendant MERCANTLE ADJUSTMENT BUREAU, LLC (hereinafter

  “Defendant"), its employees, agents, and successors, the following:

                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for actual and statutory damages and

  declaratory and injunctive relief arising from the Defendant’s violation of 15 U.S.C. §

  1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 2 of 15 PageID: 2




  prohibits debt collectors from engaging in abusive, deceptive and unfair practices.


                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of 79 Deerfield Road, East

  Brunswick in Middlesex County, in the State of New Jersey, and is a “Consumer” as

  defined by 15 U.S.C. § 1692a(3).

          8.      Based upon information and belief defendant MERCANTLE



                                                 2
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 3 of 15 PageID: 3




  ADJUSTMENT BUREAU, LLC (“MAB” or “Defendant”) is a New York limited

  liability company with its principal place of business located at 165 Lawrence Bell Drive,

  Suite 100, Williamsville, NY 14221-7900.

         9.      Based upon information and belief, Defendant is a company that uses the

  mail, telephone, and facsimile and regularly engages in business, the principal purpose of

  which is to attempt to collect debts alleged to be due another. Defendant is a “Debt

  Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                            CLASS ACTION ALLEGATIONS

         10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all

  New Jersey consumers and their successors in interest (the “Class”), who have received

  debt collection letters and/or notices from the Defendant which are in violation of the

  FDCPA, as described in this Complaint.

         11.     This Action is properly maintained as a class action. The Class consists of:


                 •    All New Jersey consumers who were sent one or more letters and/or

                 notices from Defendant which included the same or substantially similar

                 language to that contained in Exhibit A.


                 • The Class period begins one year prior to the filing of this Action. The

                 class definition may be subsequently modified or refined.

         12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

  maintaining a class action:



                                               3
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 4 of 15 PageID: 4




              •   Upon information and belief, the Class is so numerous that joinder of

                  all members is impracticable because there are hundreds and/or

                  thousands of persons who have received debt collection letters and/or

                  notices from the Defendant that violate specific provisions of the

                  FDCPA. Plaintiff is complaining of a standard form letter and/or

                  notice that is sent to hundreds of persons (See Exhibit A, except that

                  the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2

                  partially redacted the financial account numbers in an effort to protect

                  Plaintiff’s privacy);

              •   There are questions of law and fact which are common to the Class and

                  which predominate over questions affecting any individual Class

                  member. These common questions of law and fact include, without

                  limitation:

                      a. Whether Defendant violated various provisions of the FDCPA.

                      b. Whether Plaintiff and the Class have been injured by the

                          Defendant’s conduct;

                      c. Whether Plaintiff and the Class have sustained damages and

                          are entitled to restitution as a result of Defendant’s

                          wrongdoing, and if so, what is the proper measure and

                          appropriate statutory formula to be applied in determining such

                          damages and restitution; and

                      d. Whether Plaintiff and the Class are entitled to declaratory

                          and/or injunctive relief.

                                             4
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 5 of 15 PageID: 5




              •   Plaintiff’s claims are typical of the Class, which all arise from the same

                  operative facts and are based on the same legal theories;

              •   Plaintiff has no interest adverse or antagonistic to the interest of the

                  other members of the Class;

              •   Plaintiff will fairly and adequately protect the interest of the Class and

                  has retained experienced and competent attorneys to represent the

                  Class;

              •   A Class Action is superior to other methods for the fair and efficient

                  adjudication of the claims herein asserted. Plaintiff anticipates that no

                  unusual difficulties are likely to be encountered in the management of

                  this class action;

              • A Class Action will permit large numbers of similarly situated persons

                  to prosecute their common claims in a single forum simultaneously

                  and without the duplication of effort and expense that numerous

                  individual actions would engender. Class treatment will also permit the

                  adjudication of relatively small claims by many Class members who

                  could not otherwise afford to seek legal redress for the wrongs

                  complained of herein. Absent a Class Action, class members will

                  continue to suffer losses of statutory protected rights as well as

                  monetary damages. If the Defendant’s conduct is allowed to proceed

                  without remedy it will continue to reap and retain the proceeds of its

                  ill-gotten gains;




                                             5
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 6 of 15 PageID: 6




                 •   Defendant has acted on grounds generally applicable to the entire

                     Class, thereby making appropriate final injunctive relief or

                     corresponding declaratory relief with respect to the Class as a whole.


                                 STATEMENT OF FACTS

         13.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

         14.     Defendant collects and attempts to collect debts incurred or alleged to

  have been incurred for personal, family or household purposes on behalf of creditors

  using the United States Postal Service, telephone and/or the Internet.

         15.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

         16.     Prior to July 20, 2020, Plaintiff allegedly incurred a financial obligation to

  TD Bank, N.A. (“TD Bank”) related to a TD Bank store branded credit card for

  Nordstrom (“TD Bank”) related to a consumer credit card account. (“the Debt”).

         17.     The Debt arose out of a transaction in which money, property, insurance

  or services, which are the subject of the transaction, are primarily for personal, family or

  household purposes.

         18.     The Debt is a "debt" as defined by 15 U.S.C. § 1692a(5).

         19.     TD Bank is a "creditor" as defined by 15 U.S.C. § 1692a(4).

         20.     Sometime prior to July 20, 2020, TD BANK either directly or through

  intermediate transactions assigned, placed or transferred the Debt to Defendant for

  collection.

         21.     At the time the Debt was assigned, placed or transferred to Defendant, the

  Debt was in default.

                                                6
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 7 of 15 PageID: 7




          22.     Defendant caused to be delivered to Plaintiff a letter dated July 20, 2020

  (the “Collection Letter”) concerning the Debt, which sought to collect an amount owed of

  $12,521.50. Attached as Exhibit A is a copy of the Collection Letter.

          23.     The Collection Letter was Defendant’s initial communication to Plaintiff

  with respect to the Debt.

          24.     The Collection Letter was sent or caused to be sent by a person employed

  by Defendant as a “debt collector” as defined by 15 U.S.C. § 1692a(6).

          25.     The Collection Letter was a “communication” as defined by 15 U.S.C. §

  1692a(2).

          26.     Upon receipt, Plaintiff read the Collection Letter.

          27.     The Collection Letter provided:

  Unless you notify this office within 30 days after receiving this notice that you dispute
  the validity of this debt or any portion thereof, this office will assume this debt is valid. If
  you notify this office in writing within 30 days from receiving this notice that you dispute
  the validity of this debt or any portion thereof, this office will obtain verification of the
  debt or obtain a copy of a judgment and mail you a copy of such judgment or verification.
  If you request of this office in writing within 30 days after receiving this notice this office
  will provide you with the name and address of the original creditor, if different from the
  current creditor.

  (“Debt Verification Language”)

          28.     As the Collection Letter was Defendant’s initial written communication

  with Plaintiff, Defendant was required to comply with the debt verification provision of

  section 1692g of the FDCPA.

          29.     Section1692g provides:

          (a) Notice of debt; contents. Within five days after the initial communication
          with a consumer in connection with the collection of any debt, a debt collector
          shall, unless the following information is contained in the initial communication
          or the consumer has paid the debt, send the consumer a written notice

                                                 7
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 8 of 15 PageID: 8




          containing—
          (1) the amount of the debt;
          (2) the name of the creditor to whom the debt is owed;
          (3) a statement that unless the consumer, within thirty days after receipt of the
          notice, disputes the validity of the debt, or any portion thereof, the debt will be
          assumed to be valid by the debt collector;
          (4) a statement that if the consumer notifies the debt collector in writing within
          the thirty-day period that the debt, or any portion thereof, is disputed, the debt
          collector will obtain verification of the debt or a copy of a judgment against the
          consumer and a copy of such verification or judgment will be mailed to the
          consumer by the debt collector; and
          (5) a statement that, upon the consumer’s written request within the thirty-day
          period, the debt collector will provide the consumer with the name and address of
          the original creditor, if different from the current creditor.

  (emphasis added).

          30.    The Collection Letter failed to effectively state the name of the current

  creditor to whom the debt is owed.

          31.    The Collection Letter identifies the name of the creditor as “Nordstrom,

  Inc.”

          32.    However, Nordstrom, Inc. is not the name of the current creditor.

          33.    Rather TD Bank, N.A. is the name of the current creditor.

          34.    Nordstrom, Inc. is the store branded name associated with the TD Bank

  credit card, but Nordstrom, Inc. is not the name of the current creditor.

          35.    By failing to effectively identify the current creditor of the Debt in the

  Collection Letter, the least sophisticated consumer would think that that the Debt was

  actually owed to Nordstrom, Inc., when in fact Nordstrom, Inc. is not and never was the

  name of the creditor.

          36.    Additionally, the Collection Letter states, “Nordstrom, Inc. has places the

  above account with Mercantile Adjustment Bureau, LLC”.

          37.    However, the foregoing statement is untrue, since Nordstrom, Inc. is not

                                               8
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 9 of 15 PageID: 9




  the current creditor and cannot place the account with Defendant.

          38.    Furthermore, this Statement about placement by Nordstrom, Inc. is

  deceptive, misleading and/or false, since it would lead the least sophisticated consumer to

  believe that the creditor is Nordstrom, Inc., when in fact the current creditor is TD Bank.

          39.    Defendant’s identification of the name of the current creditor as

  Nordstrom, Inc. is false, deceptive and misleading in violation of the FDCPA.

          40.    Defendant’s failure to identify the current creditor did not comply with

  Defendant’s verification obligation under section 1692g.

          41.    Therefore, the Collection Letter deprived Plaintiff and other New Jersey

  consumers of truthful information in connection with Defendant’s attempt to collect a

  debt.

          42.    Plaintiff suffered injury in fact by being subjected to the unfair and

  abusive practices of Defendant.

          43.    Plaintiff suffered actual harm by being the target of Defendant’s

  misleading debt collection communications.

          44.    Defendant violated Plaintiff’s rights not to be the target of misleading debt

  collection communications.

          45.    Defendant violated Plaintiff’s right to a trustful and fair debt collection

  process.

          46.    Under the FDCPA, Plaintiff had the right to receive certain information

  from Defendant regarding his or her rights under the FDCPA.

          47.    Defendant’s communications were designed to cause Plaintiff to suffer a

  harmful disadvantage in charting a course of action in response to Defendant’s collection

                                               9
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 10 of 15 PageID: 10




   efforts.

              48.   Defendant’s   collection      letters   provided   confusing   and   incorrect

   information caused Plaintiff a concrete injury in that Plaintiff was deprived of his or her

   right to receive accurate and trustworthy information regarding his or her rights under the

   FDCPA.

              49.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              50.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant’s false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

              51.   As a result of Defendant’s conduct, Plaintiff suffered an actual, concrete

   injury as a result of Defendant’s failure to provide Plaintiff information required under

   the FDCPA.

              52.   Plaintiff’s receipt of a collection letter which provided incorrect,

   incomplete and confusing information constitutes a concrete injury.

              53.   The failure of Defendant to provide correct information impeded

   Plaintiff’s ability to make a well-reasoned decision.

              54.   Defendant’s failure to provide accurate information injured Plaintiff in

   that it impacted her ability to decide on how to proceed with respect to the matter – will

                                                   10
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 11 of 15 PageID: 11




   he hire an attorney, represent himself or herself, payoff the debt, engage in a payment

   plan, file for bankruptcy, etc.

             55.    The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.


                      POLICIES AND PRACTICES COMPLAINED OF

             56.    It is Defendant’s policy and practice to send written collection

   communications, in the form annexed hereto as Exhibit A, which violates the FDCPA,

   by inter alia:

                    (a)    Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt;

                    (b)    By failing to properly communicate debt verification rights; and

                    (c)    Using unfair or unconscionable means to collect or attempt to
                           collect any debt.

             57.    On information and belief, Defendant sent written communications, in the

   form annexed hereto as Exhibit A to at least 30 natural persons in the State of New

   Jersey.

                                             COUNT I

               FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692
                                VIOLATIONS

             58.    Plaintiff repeats the allegations contained in paragraphs 1 through 57 as if

   the same were set forth at length.

             59.    Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.




                                                 11
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 12 of 15 PageID: 12




          60.       By sending a collection letter, the same as or substantially similar to the

   Collection Letter, Defendant violated:

          A. 15 U.S.C. §1692e, by using a false, deceptive or misleading representation or

                means in connection with the collection of any debt;

          B. 15 U.S.C. § 1692e(10) by using a false representation or deceptive means to

                collect or attempt to collect a debt from Plaintiff;

          C. 15 U.S.C. §1692f by using unfair or unconscionable means to collect or

                attempt to collect any debt; and,

          D. 15 U.S.C. §1692g by failing to provide Plaintiff with his or her statutory

                verification rights.

          E. 15 U.S.C. §1692g(a)(2) by failing to identify the creditor to whom the debt is

                owed

          F. 15 U.S.C. §1692g(4) by failing to provide Plaintiff with his or her statutory

                verification rights.

          WHEREFORE, Plaintiff, on behalf of herself and others similarly situated,

   demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class maximum statutory damages;

          (c) Awarding pre-judgment interest;

          (d) Awarding post-judgment interest;

          (e) Awarding reasonable attorneys’ fees, costs and expenses; and



                                                    12
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 13 of 15 PageID: 13




          (f) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          July 20, 2021

                                                  Respectfully submitted,


                                                By: s/ Lawrence C. Hersh
                                                   Lawrence C. Hersh, Esq.
                                                   17 Sylvan Street, Suite 102B
                                                   Rutherford, NJ 07070
                                                   (201) 507-6300
                                                   Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: July 20, 2021                  By: s/ Lawrence C. Hersh
                                                 Lawrence C. Hersh, Esq




                                               13
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 14 of 15 PageID: 14




                                 EXHIBIT A
Case 3:21-cv-13909-ZNQ-LHG Document 1 Filed 07/20/21 Page 15 of 15 PageID: 15
